Notice of Pre-AIA  or AIA  Status
`	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the original specification for the claim limitations of “the first contact plug extends from a bottom surface of the second wafer to a top surface of the second transistor”, as recited in claim 15.  For examination purposes, the examiner has interpreted this limitation to mean that the first contact plug extends to a top surface of the second transistor. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farooq et al. (US 8,841,777).
As for claim 1, Farooq et al. disclose in Figs. 1-5 and the related text a method for forming a semiconductor device structure, comprising: 
forming a first transistor 120 in a first wafer 101; 
forming a first contact plug 152 on and contacting the first transistor 120; 
forming a conductive feature 154 over the first contact plug 152; 
forming a first bonding layer 190 over the conductive feature; forming a second bonding layer 290 over a second wafer 210; 
bonding the first wafer and the second wafer by bonding the first bonding layer 190 and the second bonding layer 290 (fig. 3); 
forming a second transistor 220 in a front-side (upper side) of the second wafer 210; and 
after forming the second transistor in the front-side of the second wafer, forming a first through substrate via (TSV) (right 310) through the second wafer 210, wherein the first TSV 310 stops at the conductive feature 154, and the conductive feature 154 has a bottom surface which is leveled with a top surface of the first contact plug 152 (fig. 5).  

As for claim 4, Farooq et al. disclose the method as claimed in claim 1, wherein the conductive feature 154 is formed in an insulating layer 140, and a bottom surface of the first TSV 310 is leveled with a top surface of the insulating layer 140 (Fig. 5).  

As for claim 7, Farooq et al. disclose the method as claimed in claim 1, further comprising: before forming the first TSV 310, forming a second contact plug (lower 252) on a front-side of the second transistor 220, wherein the second contact plug (lower 252) is in direct contact with a top surface of the second wafer 210 (fig. 1 and 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. and in view of Sklenard et al. (US 2013/0193550, as disclosed in previous Office Action).
As for claim 2-3, Farooq et al. disclosed substantially the entire claimed invention, as applied in claim1, except before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer.    
Sklenard et al. teach in Figs. 3C-3E and the related text before forming the second transistor T4 in the front-side of the second wafer 42, thinning the front-side of the second wafer 42, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer [0053] - [0054].    
Farooq et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include the step of before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).

	
	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Wang et al. (US 2011/0057321). 
As for claims 5-6, Farooq et al. disclosed substantially the entire claimed invention as applied in claim 1, except forming a second TSV through the first wafer and the second wafer, wherein the second TSV has a second height greater than a first height of the first TSV, after forming the second TSV, forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV.  
Wang et al. teach in Figs. 4A-4I and the related text forming a second TSV 44 through the first wafer 421 and the second wafer 411, wherein the second TSV 44 has a second height greater than a first height of a first TSV 45, after forming the second TSV 44, forming an interconnect structure (horizontal portion of 50) over the first TSV 45 and the second TSV 44, wherein the interconnect structure (horizontal portion of 50) has a surface in direct contact with the first TSV 45 and the second TSV 44.
Farooq et al. and Wang et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include forming a second TSV through the first wafer and the second wafer, wherein the second TSV has a second height greater than a first height of the first TSV, after forming the second TSV, forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV as taught by Wang, in order to achieve signal transmission (Wang et al. [0022]).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Wang et al. and further in view of Chen et al. (US 2011/0037144).
As for claims 8, Farooq et al. in view of Wang et al. disclosed substantially the entire claimed invention as applied in claim 5, except thinning a backside of the first wafer to expose the second TSV.  
Chen et al. teach in Figs. 2D-2E and the related text thinning a backside of a wafer 240 to expose a TSV 262.
Farooq et al., Wang et al. and Chen et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include thinning a backside of the first wafer to expose the second TSV, as taught by Chen et al, in order to reduce thickness (Chen et al. [0028]).


Claims 9-13, 15-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2014/0015136) in view of Sklenard et al. (US 2012/0193550).
As for claims 9, 11 and 13, Gan et al. disclose in Figs. 3-10 and the related text a method for forming a semiconductor device structure, comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/080,564Docket No.: 0941-2789PUS4 Reply dated May 19, 2022Page 4 of 14 Reply to Office Action of March 1, 2022 
forming a conductive feature 120 in an insulating layer 112 in a first wafer 111/110, wherein the conductive feature 120 is above a first transistor [0019, Fig. 3]; 
bonding the first wafer 111/110 to a second wafer 211/210 by a bonding layer 130/240, wherein the bonding layer 130/240 is formed between the first wafer 111/110 and the second wafer 211/210, wherein the first transistor (fig. 3) is formed over a front-side of the first wafer 111/110, wherein a back- side of the second transistor faces to a front-side of the first transistor (figs. 5-10); and 
forming a contact plug 213 on and contacting the second transistor (figs. 4-10); and after forming the second transistor in the surface of the second wafer 211/210, forming a first TSV 270/280 in the second wafer 211/210. 
Gan et al. do not disclose thinning a portion of the second wafer to form an exposed surface; forming a second transistor in the exposed surface of the second wafer and a top surface of the first TSV is leveled with a top surface of the contact plug. 
Sklenard et al. teach in Figs. 2-3E and the related text thinning a portion of the second wafer 42 to form an exposed surface and the second transistor T4 form in the exposed surface of the second wafer (fig. 3E), wherein no devices are formed in the 20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer [0054], and a top surface of a first TSV 89 is level with a top surface of the contact plug 85 (fig. 2).
Gan et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include thinning a portion of the second wafer to form an exposed surface and the second transistor form in the exposed surface of the second wafer, wherein no devices are formed in the20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer and a top surface of the first TSV is leveled with a top surface of the contact plug as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).

As for claim 10, Gan et al. and Sklenard et al. disclosed the method as claimed in claim 9, Gan et al. further disclose wherein the step of forming the conductive feature 120 comprises forming a first surface of the conductive feature having a first portion in direct contact with the bonding layer 130/240 and a second portion in direct contact with the first TSV 270/280.  

As for claim 12, Gan et al. and Sklenard et al. disclosed the method as claimed in claim 9, Gan et al. further disclose wherein the contact plug 213 is away from the bonding layer 130/240.  

As for claims 15 and 19, Gan et al. disclose in Figs. 3-10 and the related text a method for forming a semiconductor device structure, comprising: 
bonding a first wafer 110/111 to a second wafer 210/211 by a first bonding layer  240/130 and a second bonding layer 130/240; 
forming a second transistor in a front-side of the second wafer 210/211 (fig. 5-11); forming a first contact plug 213 on the second transistor (fig. 5), wherein the first contact plug 213 extends (from a bottom surface of the second wafer) to a top surface of the second transistor (fig. 4-11); and 
after forming the contact plug on the second transistor, forming a first TSV 270/280 through the second wafer 210/211, such that the first TSV 270/280 extends from the bottom surface of the second wafer 210/211 to a bottom (lower/upper) surface of  the first bonding layer 240/130.  
Gan et al. do not disclose thinning a portion of the second wafer and no devices are formed in the second wafer before bonding the first wafer to the second wafer.
Sklenard et al. teach in Figs. 3C-3E and the related text before forming the second transistor T4 in the front-side of the second wafer 42, thinning the front-side of the second wafer 42, wherein no devices are formed in the second wafer before the before bonding the first wafer to the second wafer [0053] - [0054].    
Gan et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include the step of before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before bonding the first wafer to the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).

As for claim 16, Gan et al. and Sklenard et al. disclosed the method as claimed in claim 15, Gan et al. further disclose method as claimed in claim 15, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/080,564Docket No.: 0941-2789PUS4 Reply dated May 19, 2022Page 6 of 14Reply to Office Action of March 1, 2022 forming a first transistor over a front-side of the first semiconductor wafer, wherein a front- side of the first transistor faces to a back-side of the second transistor (fig. 5-11).  

As for claim 21, Gan et al. and Sklenard et al. disclosed the method as claimed in claim 15, Gan et al. further disclose method as claimed in claim 15, further comprising: forming a first transistor in the first semiconductor wafer 110/111; forming a second contact plug 113 on and contacting the first transistor; forming a conductive feature 120 on the second contact plug 113, wherein a top surface of the conductive feature 120 is leveled with the bottom surface of the bonding layer 130.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2014/0015136) in view of Sklenard et al. (US 2012/0193550 as disclosed in previous in previous office action) and further in view of Huang et al. (US 2012/0168935 as disclosed in previous Office Action).
As for claim 14, Gan et al. and Sklenard et al. disclosed the method as claimed in claim 9, except forming a second TSV through a portion of the first wafer and the second wafer, wherein the second TSV is in direct contact with the insulating layer.  
	Huang teach in Figs. 17-20 and the related text forming a (second) TSV 47/49 through a portion of the first wafer (lower 11) and the second wafer (upper 11), wherein the (second) TSV 47/49 is in direct contact with the insulating layer 15.  
Gan et al., Huang and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming a second TSV through a portion of the first wafer and the second wafer, wherein the second TSV is in direct contact with the insulating layer as taught by Huang, in order to improve interconnections.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2014/0015136) in view of Sklenard et al. (US 2012/0193550, as disclosed in previous Office Action) and further in view Wang et al. (20110057321).
As for claims 17-18, Gan et al. in view of Sklenard et al. disclosed substantially the entire claimed invention as applied in claim 1, except method as claimed in claim 16, further comprising: forming a second TSV through the second wafer and a portion of the first wafer and forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV. 
	Wang et al. teach in Figs. 4A-4I and the related text forming a second TSV 44 through the second wafer 411 and a (entire) portion of the first wafer 421, and forming an interconnect structure (horizontal portion 50) over the first TSV 45 and the second TSV 44, wherein the interconnect structure (horizontal portion 50) has a surface in direct contact with the first TSV 45 and the second TSV 44.  
Gan et al., Sklenard et al. and Wang et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming a second TSV through the second wafer and a portion of the first wafer and forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV as taught by Wang, in order to achieve signal transmission (Wang et al. [0022]).
Gan et al., Sklenard et al. in view of Wang et al. teach a bottom surface of the second TSV is lower than the first transistor.  

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. Th examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRANG Q TRAN/Primary Examiner, Art Unit 2811